UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49636 VIKING SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 86-0913802 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 134 Flanders Road, Westborough, MA 01581 (Address of principal executive offices) (Zip Code) (508) 366-3668 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESx NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES¨ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES¨ NOx The registrant had 50,554,815 shares of common stock, $0.001 par value per share, outstanding as of April 30, 2010. FORM 10-Q FINANCIAL STATEMENTS AND SCHEDULES VIKING SYSTEMS, INC. For the Quarter ended March 31, 2010 PART I - FINANCIAL INFORMATION Form 10-Q Item 1. Financial Statements (unaudited): Balance Sheets atMarch 31, 2010 and December 31, 2009 2 Statements of Operations for the Three Months Ended March 31, 2010 and 2009 3 Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 Notes to Financial Statements 5-8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9-12 Item 3 Quantitative and Qualitative Disclosure About Market Risk 13 Item 4T. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A.
